DISMISS; and Opinion Filed November 8, 2016.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00682-CV

                   SUSAN ANN FISHER, Appellant
                                 V.
     MEDICAL CENTER OF PLANO, ALIREZA ZAFARMAN ATEF, M.D.,
 SALMAN WAHEED, M.D., RAY J. DELGADILLO, R.T., ANNE W. HANDLEY, R.N.,
      CYNTHIA CARTER, R.N., AND MICHAEL ALLEN, R.T., Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01240-2016

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                 Opinion by Justice Lang-Miers
       The clerk’s record has not been filed and is overdue. The appeal cannot proceed without

a clerk’s record. See TEX. R. APP. P. 34.1. After being allowed several extensions to file written

verification that she has paid the clerk’s fee and cautioned that failure to do so will result in

dismissal of the appeal without further notice, appellant has failed to comply. Accordingly, we

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE

160682F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SUSAN ANN FISHER, Appellant                        On Appeal from the 296th Judicial District
                                                   Court, Collin County, Texas
No. 05-16-00682-CV        V.                       Trial Court Cause No. 296-01240-2016.
                                                   Opinion delivered by Justice Lang-Miers.
MEDICAL CENTER OF PLANO,                           Chief Justice Wright and Justice Stoddart
ALIREZA ZAFARMAN ATEF, M.D.,                       participating.
SALMAN WAHEED, M.D., RAY J.
DELGADILLO, R.T., ANNE W.
HANDLEY, R.N., CYNTHIA CARTER,
R.N., AND MICHAEL ALLEN, R.T.,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees MEDICAL CENTER OF PLANO, ALIREZA
ZAFARMAN ATEF, M.D., SALMAN WAHEED, M.D., RAY J. DELGADILLO, R.T., ANNE
W. HANDLEY, R.N., CYNTHIA CARTER, R.N., AND MICHAEL ALLEN, R.T. recover their
costs of this appeal from appellant SUSAN ANN FISHER.


Judgment entered this 8th day of November, 2016.




                                             –2–